DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 1-3, 6, 9-13, 18-20, 23, and 32-36. 
Response to Arguments
Applicant's arguments filed on April 30, 2021 have been fully considered but they are not persuasive.
On page 10 of the Remarks, Applicant argued that Stendel does not disclose, teach, or suggest the first sensor being internal to the housing, because Stendel discloses that the temperature sensor and pressure sensor are external to the housing, which is materially different from the configuration recited in Claim 1. 
This argument has been considered but is not persuasive. 
In the Non-Final action dated February 1, 2021, Figure 1 of Stendel was annotated as shown below, showing that the boxed structure that contains catheter 1, fastening element 7, seal 8, and screw 9 can be considered as a housing (para. [0046]), which contains temperature sensor 2 and pressure sensor 3 (para. [0045]). 
Applicant hasn’t argued why the catheter together with the fastening elements cannot be considered as a housing. 

    PNG
    media_image1.png
    564
    538
    media_image1.png
    Greyscale

Re Claim 35, Applicant also argued that Jaax does not disclose, teach, or suggest an installation device which utilizes a ruler to determine a cannula position for installation at a base of a skull via a cannula because Jaax does not disclose, teach, or suggest an installation device that utilizes a ruler at all. Applicant argued that Franck does not cure the deficiencies of Jaax because Franck does not disclose, teach, or suggest the above-referenced limitations. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Regarding 35 USC 112(b) rejection, Applicant stated that Claim 9 is supported by the specification and at least Figures 4A-4D. 
The disclosure has been considered, but is not persuasive. 
Figures 4A-4D cannot be used to support the claim limitations in claim 9, because figures 4A-4D do not show the limitation, “the housing coupled via a conductor in a conduit to a receiver, a transmitter, and a power supply, where the receiver, the transmitter, and the power supply are external to the housing”, in claim 1. 
Claim 1 is directed to the embodiment Figure 1B. 
The instant specification does not adequately disclose that the embodiment of figure 1B and the embodiment of figures 4A-4D can be combined. 

Response to Amendment
Regarding 35 USC 112(b) rejection, Applicant’s amendments have not overcome each and every rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the anchor comprises at least one of a threaded portion and a barbed portion of the first sensor” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 9, the limitation, “the anchor comprises at least one of a threaded portion and a barbed portion of the first sensor”, is indefinite, because it is unclear what it means. The current claim is directed to embodiment fig. 1B, and it is unclear how anchor 102 and sensor 104 show the structures as claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 9-11, 18-20, 33, and 34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stendel et al. (US 2006/0025704), hereinafter “Stendel”, in view of Binder et al. (DE 4341903 – citation is from the translated document provided) 
Re Claims 1, 19, 33, and 34, Stendel discloses an implantable sensor system for sensing biological signal of a patient comprising: 
a housing (fig. 1, structures that include baseplate 6, screw 9, fastening element 7, and catheter 1) including an anchor (para. [0046] discloses integrated fastening element 7 and discloses that by means of this thread the screw 9 exerts a force onto the seal 8 whereby the space between the semi-flexible cover 12 and base plate 6 is closed tightly relative to the brain 
the anchor configured to be coupled to a skull-base structure location of the patient (para. [0020], [0036] and [0037] discloses that the catheter containing the sensor/sensors can be placed minimally invasively at the optimal measuring locations, namely the ventricles or the parenchyma, in the usual manner, for example, after opening of the scalp and placement of a bore in the skull bone by means of a sleeve and a mandrin), 
the first sensor being configured to sense at least a first biological signal of the patient (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3) and 
wherein the transmitter is coupled to the first sensor and is capable of transmitting data from the first sensor to a device (para. [0021], transmission and processing of patient data via telemetry, [0028] and [0029] discloses that sensor unit and electronics unit are connected to one another, para. [0033] discloses that the measuring signals can be relayed to the evaluator unit).


    PNG
    media_image1.png
    564
    538
    media_image1.png
    Greyscale

Stendel is silent regarding an anchoring location being a natural opening of a skull. Stendel is silent regarding the size of the implantable sensor system
However, Binder discloses an implantable device that is smaller than 1mm x 1.5 mm x 0.6 mm (para. [0007]), which is used to measure parameters of pressure, temperature, flow, pH 
It is known that foramen lacerum is approximately 9 mm, and foramen ovale is 7.2 mm in length. An implantable device as small as 1mm x 1.5 mm x 0.6 mm at least in width and length is configured to be coupled to a skull-base structure location, where an anchoring location is a natural opening of a skull. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stendel, by configuring the size of the housing of the catheter containing the first sensor and the anchor as small as 1mm x 1.5 mm in terms of width and length, so that it would be configured to be coupled to a skull-base structure location, where an anchoring location is a natural opening of a skull, wherein the base of the skull is a foramen ovale, and wherein a placement location for the implantable sensor system is selected from a foramen underlying a brain and a foramen through which a cranial nerve passes or a cerebral-blood vessel courses, as taught by Binder, for the purpose of providing a minimally invasive implantable device for diagnostic purposes (para. [0005], [0007]). 
	Re Claim 2, Stendel discloses a second sensor for sensing at least a second biological signal of the patient (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3).  
	Re Claim 3, Stendel discloses that the at least the first biological signal is selected from the group consisting of a brain electrical signal, a brain chemical signal, a brain pressure signal, a brain temperature signal, and a brain optical signal, and the at least the second biological signal is selected from the group consisting of the brain electrical signal, the brain chemical signal, the brain pressure signal, the brain temperature signal, and the brain optical signal (para. [0033], sensor unit comprises a 
	Re Claim 6, Stendel discloses that the anchor comprises a grooved connection (para. [0046] discloses fastening element 7 with internal thread and a screw 14).  
Re Claim 9, Stendel discloses that the anchor comprises at least one of a threaded portion and a barbed portion of the first sensor (as shown in fig. 1, catheter 1 that contains the sensor is in connection with an integrated fastening element 7 and seal 8 in para. [0046]).  
Re Claim 10, Stendel discloses that the power supply is configured to provide power for at least one of the transmitter or the first sensor (para. [0029], electronic unit with power supply)  
Re Claim 11, Stendel discloses that the power supply is rechargeable (para. [0040] discloses rechargeable batteries).  
Re Claim 18, Stendel discloses that the receiver is coupled to the first sensor and capable of receiving data from an external device (para. [0033] discloses that the catheter is in connection to the electronics unit so that the measuring signals can be acquired and relayed to the evaluator unit, para. [0021], transmission and processing of patient data via telemetry, [0028] and [0029] discloses that sensor unit and electronics unit are connected to one another).  
	Re Claim 20, Stendel discloses that the first sensor is at least one of an electrode, a pressure sensor, a thermal sensor, a photonic sensor, or a chemical sensor (para. [0033], sensor unit comprises a catheter having one or more sensors for measuring, for example, brain pressure, temperature, CO2 saturation, or pH, etc.; para. [0045] discloses temperature sensor 2 and a pressure sensor 3).  

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stendel et al. (US 2006/0025704), hereinafter “Stendel”, as modified by Binder et al. (DE 4341903 – citation is from the translated document provided), and further in view of Jaax et al. (US 2006/0235484) and Wolf (US 2007/0167867). 
Re Claim 32, Stendel is silent regarding the at least the first biological signal is selected from a first group consisting of a pulse rate, a blood pressure, a respiratory rate, a blood oxygen saturation and the at least the second biological signal is selected from a second group consisting of a velocity, an amplitude, or a direction of movement.
However, Jaax discloses an implantable sensor system and discloses a sensor for sensing biological signal selected from a group consisting of a velocity, an amplitude, or a direction of movement (para. [0062]) for the purpose of determining a physical activity level based on accelerometer recording. 
Wolf discloses an implantable sensor system and discloses a sensor for sensing biological signal selected from a group consisting of a pulse rate, a blood pressure, a respiratory rate, a blood oxygen saturation (para. [0091] discloses a brain oxygenation sensor comprised of NIR emitters). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stendel as modified by Binder, by adding a first sensor for sensing at least a first biological signal selected from a first group consisting of a pulse rate, a blood pressure, a respiratory rate, a blood oxygen saturation, as taught by Wolf, for the purpose of measuring blood oxygen saturation (Wolf, para. [0091]), and to modify Stendel as modified by Binder, by adding a second sensor for sensing at least a second biological signal selected from a second group consisting of a velocity, an amplitude, or a direction of movement, as taught by Jaax, for the purpose of determining a physical activity level based on accelerometer recording (Jaax, para. [0062]). 

Claims 12, 13, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stendel et al. (US 2006/0025704), hereinafter “Stendel”, as modified by Binder et al. (DE 4341903 – citation is from the translated document provided), and further in view of DiLorenzo (US 2005/0021103).
Re Claims 12, 13, and 23, Stendel discloses transmission and processing of patient data digitally and telemetry (para. [0021]) and also discloses a control unit within the electronic unit (abstract and claim 11). 
	However, Stendel doesn’t explicitly disclose an amplifier and a signal processor or a circuit which is configured to process an electrical signal received from the first sensor prior to a transmission of a signal by the transmitter, wherein the circuit comprises an integrated circuit having at least one of an electrical filter, an amplifier, a digital-to-analog converter, and an analog-to-digital converter.
	However, DiLorenzo discloses an intracranial device that has stimulating electrodes and sensors sensing neural modulation signals (abstract) and teaches stimulating and recording circuit performed in signal conditioning unit, signal processor, and control circuit, wherein signal conditioning parameters include amplifier gains and filter gains, and signal processing parameters including, filter passbands, filter gains, integrator gains, and etc (para. [0103]). Signal conditioning circuit includes an associated amplifier and filter. Each amplifier and associated filter is configured to receive and process the signal generated by the associated one of the set of sensors (para. [0107]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Stendel as modified by Binder, by incorporating an amplifier and a signal processor or by incorporating a circuit which is configured to process an electrical signal received from the first sensor prior to a transmission of a signal by the transmitter, wherein the circuit comprises an integrated circuit having at least one of an electrical filter, an amplifier, a . 

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaax et al. (US 2006/0235484) in view of Franck et al. (US 6298262 B1), hereinafter “Franck”
Re Claim 35, Jaax discloses an implantable sensor system for sensing biological signal of a patient (fig. 2, stimulator 140, para. [0077], the first and second stimulators, 140, 140’ of fig. 5 may be configured to sense various indicators of a headache or other condition, [0062], the stimulator 140 may be configured to perform the measurements) comprising: 
	a housing including an anchor, a first sensor, a receiver, a transmitter, a power supply, and a circuit, the implantable sensor system is configured to be implanted at a base of a skull via a cannula, the first sensor being configured to sense at least a first biological signal of the patient (para. [0062], [0077], a first sensor, para. [0039], [0040], power source, [0041], [0042], a transmitter, a receiver, [0046], circuit, para. [0029], [0093], anchor, hooks, adhesive, or other securing devices; para. [0029], [0090]-[0098], cannula; para. 0059, “[t]he microstimulator (200) may be implanted within a patient with a surgical tool such as a hypodermic needle, bore needle, or any other tool specially designed for the purpose”; para. [0029], [0093], fig. 7A, 7C, 7D, lumen 23 where lead passes through can be considered a grooved connection, [0090], [0091], one or more slits 24 may be included along the main body 22 of the suture sleeve 10 through which an adhesive may be inserted into the lumen 23 to secure the lead can be considered grooved connection, [0094], wing members 20, suture holes 21, slits 24, and lumen 23 all can be considered grooved connection, “The suture sleeve 10 of fig. 7D alternatively does not include the slits, but rather includes a number of grooves 25. Sutures may run along one or more of these grooves 24 to secure a lead in place.”); and 

Jaax is silent regarding the implantable sensor system being configured to be implanted via an installation device which utilizes a ruler to determine a cannula position for installation. 
However, Franck discloses implantation in the skull and discloses fixture validation step to confirm that the position of the tip of the surgical instrument is accurately tracked. Franck discloses an implantable device being implanted via an installation device which utilizes a ruler to determine a cannula position for installation (col. 17, lines 44-59, fig 18, discloses that a guidance tube 1340 is clamped into the guidance fixture, and a surgical instrument 1342 is passed through the guidance tube. Guidance tube 1340 protrudes below upper mounting plate 1334. A ruler 1335 can then be used to measure the depth of penetration of the guidance tube. Similarly, ruler 1335 can be used to measure the penetration of surgical instrument 1342.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jaax, by configuring the implantable sensor system to be implanted via an installation device which utilizes a ruler to determine a cannula position for installation, as taught by Franck, for the purpose of confirming that the position of the tip of the sensor system is accurately tracked (col. 17, lines 44-59). 
Re Claim 36, Jaax discloses that the implantable sensor system is configured to be implanted at a base of a skull, wherein the base of the skull is a foramen ovale (para. [0082], [0089], [0101], [0103]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/V.V.H./
Vynn Huh, July 24, 2021Examiner, Art Unit 3792    

/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792